SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), dated as of June 25,
2009, among Map VI Acquisition, Inc., a Delaware corporation (the “Company”),
the each of the entities set forth on the signature page hereof (individually, a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantor”), for the
benefit of RM Enterprises International Ltd. and its endorsees, transferees and
assigns (the “Secured Party”).
 
WITNESSETH:
 
WHEREAS, pursuant to a Loan and Security Agreement, dated the date hereof,
between Company and the Secured Party (the “Agreement”), the Secured Party has
agreed to lend to the Company the principal sum of $6,000,000 (the “Loan”), due
two years from the date of issue under the terms of a secured convertible
promissory note (the “Note”), which is convertible into shares of Company’s
Common Stock, par value $.0001 per share (the “Common Stock”).  In connection
therewith, Company shall issue the Secured Party Common Stock purchase warrants
(the “Warrants”); and
 
WHEREAS, the Company and the Subsidiary Guarantors have been, and are now,
engaged in the business of operating radio broadcast stations; and
 
WHEREAS, the Subsidiary Guarantors constitute all of the subsidiaries of the
Company and it is in the best interest of the Subsidiary Guarantors as
subsidiaries of the Company and the indirect beneficiaries of the Purchase and
Note, that the Secured Party enter into the Agreement and make the Loan to the
Company; and
 
WHEREAS, as a material inducement to the Secured Party to enter into the
Agreement and make the Loan, the Secured Party has required and the Subsidiary
Guarantors have agreed to unconditionally guarantee the timely and full
satisfaction of all obligations of the Company, whether matured or unmatured,
now or hereafter existing or created and becoming due and payable (the
“Obligations”) to the Secured Party, its successors, endorsees, transferees or
assigns under the Loan Documents (as defined in the Agreement); and
 
WHEREAS, in light of the foregoing, each Subsidiary Guarantor expects to derive
substantial benefit from the Agreement and issuance of the Notes and the
transactions contemplated thereby and, in furtherance thereof, has agreed to
execute and deliver this Subsidiary Guaranty.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------

 
 
1.      Guaranty.  The Subsidiary Guarantors, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantee to the Secured Party, its
successors, endorsees, transferees and assigns the due and punctual performance
and payment of the Obligations owing to the Secured Party, its successors,
endorsees, transferees or assigns when due, all at the time and place and in the
amount and manner prescribed in, and otherwise in accordance with, the Loan
Documents, regardless of any defense or set-off counterclaim which the Company
or any other person may have or assert, and regardless of whether or not the
Secured Party or anyone on behalf of the Secured Party shall have instituted any
suit, action or proceeding or exhausted its remedies or taken any steps to
enforce any rights against the Company or any other person to compel any such
performance or observance or to collect all or part of any such amount, either
pursuant to the provisions of the Loan Documents or at law or in equity, and
regardless of any other condition or contingency.
 
2.      Waiver of Demand.  The Subsidiary Guarantors hereby
unconditionally:  (i) waives any requirement that the Secured Party, in the
event of a breach in any material respect by the Company of any of its
representations or warranties in the Loan Documents , first make demand upon, or
seek to enforce remedies against, the Company or any other person before
demanding payment of enforcement hereunder; (ii) covenants that this Subsidiary
Guaranty will not be discharged except by complete performance of all the
Obligations; (iii) agrees that this Subsidiary Guaranty shall remain in full
force and effect without regard to, and shall not be affected or impaired,
without limitation, by, any invalidity, irregularity or unenforceability in
whole or in part of the Loan Documents  or any limitation on the liability of
the Company thereunder, or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever; and (iv) waives diligence, presentment and protest with respect to,
and notice of default in the performance or payment of any Obligation by the
Company under or in connection with the Loan Documents .
 
3.           Absolute Obligation.  Each Subsidiary Guarantor acknowledges and
agrees that (i) no Secured Party has made any representation or warranty to such
Subsidiary Guarantor with respect to the Company, any of its subsidiaries, any
Loan Documents  or any agreement, instrument or document executed or delivered
in connection therewith, or any other matter whatsoever, and (ii) such
Subsidiary Guarantor shall be liable hereunder, and such liability shall not be
affected or impaired, irrespective of (A) the validity or enforceability of any
Loan Documents , or any agreement, instrument or document executed or delivered
in connection therewith, or the collectability of any of the Obligations, (B)
the preference or priority ranking with respect to any of the Obligations, (C)
the existence, validity, enforceability or perfection of any security interest
or collateral security under any Loan Documents , or the release, exchange,
substitution or loss or impairment of any such security interest or collateral
security, (D) any failure, delay, neglect or omission by any Secured Party to
realize upon or protect any direct or indirect collateral security,
indebtedness, liability or obligation, any Loan Documents , or any agreement,
instrument or document executed or delivered in connection therewith, or any of
the Obligations, (E) the existence or exercise of any right of set-off by any
Secured Party, (F) the existence, validity or enforceability of any other
guaranty with respect to any of the Obligations, the liability of any other
person in respect of any of the Obligations, or the release of any such person
or any other guarantor of any of the Obligations, (G) any act or omission of any
Secured Party in connection with the administration of any Loan Documents  or
any of the Obligations, (H) the bankruptcy, insolvency, reorganization or
receivership of, or any other proceeding for the relief of debtors commenced by
or against, any person, (I) the disaffirmance or rejection, or the purported
disaffirmance or purported rejection, of any of the Obligations, any Loan
Documents , or any agreement, instrument or document executed or delivered in
connection therewith, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtor, relating to any
person, (J) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Loan Documents , or
any agreement, instrument or document executed or delivered in connection
therewith or any of the Obligations, or which might cause or permit to be
invoked any alteration in the time, amount, manner or payment or performance of
any of the Company's obligations and liabilities (including the Obligations),
(K) the merger or consolidation of the Company into or with any person, (L) the
sale by the Company of all or any part of its assets, (M) the fact that at any
time and from time to time none of the Obligations may be outstanding or owing
to any Secured Party, (N) any amendment or modification of, or supplement to,
any Loan Documents , or (O) any other reason or circumstance which might
otherwise constitute a defense available to or a discharge of the Company in
respect of its obligations or liabilities (including the Obligations) or of such
Subsidiary Guarantor in respect of any of the Obligations (other than by the
performance in full thereof).

 
2

--------------------------------------------------------------------------------

 
 
4.      Release.  The obligations, covenants, agreements and duties of the
Subsidiary Guarantors hereunder shall not be released, affected or impaired by
any assignment or transfer, in whole or in part, of the Loan Documents  or any
Obligation, although made without notice to or the consent of the Subsidiary
Guarantors, or any waiver by the Secured Party, or by any other person, of the
performance or observance by the Company or the Subsidiary Guarantors of any of
the agreements, covenants, terms or conditions contained in the Loan Documents ,
or any indulgence in or the extension of the time or renewal thereof, or the
modification or amendment (whether material or otherwise), or the voluntary or
involuntary liquidation, sale or other disposition of all or any portion of the
stock or assets of the Company or the Subsidiary Guarantors, or any
receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Subsidiary Guarantors or any assets of
the Company or the Subsidiary Guarantors, or the release of any proper from any
security for any Obligation, or the impairment of any such property or security,
or the release or discharge of the Company or the Subsidiary Guarantors from the
performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Loan Documents  by operation of law, or the
merger or consolidation of the Company, or any other cause, whether similar or
dissimilar to the foregoing.
 
5.      Subrogation.
 
(a)           Unless and until complete performance of all the Obligations, the
Subsidiary Guarantors shall not be entitled to exercise any right of subrogation
to any of the rights of the Secured Party against the Company or any collateral
security or guaranty held by the Secured Party for the payment or performance of
the Obligations, nor shall the Subsidiary Guarantors seek any reimbursement from
the Company in respect of payments made by the Subsidiary Guarantors hereunder.

 
3

--------------------------------------------------------------------------------

 
 
(b)           In the extent that the Subsidiary Guarantors shall become
obligated to perform or pay any sums hereunder, or in the event that for any
reason the Company is now or shall hereafter become indebted to the Subsidiary
Guarantors, the amount of such sum shall at all times be subordinate as to lien,
time of payment and in all other respects, to the amounts owing to the Secured
Party under the Loan Documents  and the Subsidiary Guarantors shall not enforce
or receive payment thereof until all Obligations due to the Secured Party under
the Transaction have been performed or paid.  Nothing herein contained is
intended or shall be construed to give to the Subsidiary Guarantors any right of
subrogation in or under the Loan Documents , or any right to participate in any
way therein, or in any right, title or interest in the assets of the Secured
Party.
 
6.      Application of Proceeds; Release.  The proceeds of any sale or
enforcement of or against all or any part of the cash or collateral at the time
held by the Secured Party hereunder, shall be applied by the Secured Party first
to the payment of the reasonable costs of any such sale or enforcement, then to
the payment of the principal amount or stated valued (as applicable) of, and
interest or dividends (as applicable) and any other payments due in respect of,
the Obligations.  The remainder, if any, shall be paid to the Subsidiary
Guarantors.  As used in this Subsidiary Guaranty, “proceeds” shall mean cash,
securities and other property realized in respect of the sale of any collateral.
 
7.      Representations and Warranties.
 
(a)           The Subsidiary Guarantors hereby represent and warrant to the
Secured Party that:
 
(i)           this Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Subsidiary Guarantors, enforceable in accordance with its
terms.
 
(ii)           the execution, delivery and performance of this Subsidiary
Guaranty and other instruments contemplated herein will not violate any
provision of any order or decree of any court or governmental instrumentality or
of any mortgage, indenture, contract or other agreement to which the Subsidiary
Guarantors are a party or by which the Subsidiary Guarantors may be bound, and
will not result in the creation or imposition of any lien, charge or encumbrance
on, or security interest in, any of the Subsidiary Guarantors’ properties
pursuant to the provisions of such mortgage, indenture, contract or other
agreement.
 
(iii)           all representations and warranties relating to it contained in
the Purchase Agreement are true and correct.
 
(b)           The Company represents and warrants to the Secured Party that it
has no knowledge that any of the representations or warranties of the Subsidiary
Guarantors herein are incorrect or false in any material respect.
 
8.      No Waiver; No Election of Remedies.  No failure on the part of the
Secured Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Secured Party of any right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.  In addition, the exercise of any right or remedy
of the Secured Party at law or equity or under this Subsidiary Guaranty or any
of the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.

 
4

--------------------------------------------------------------------------------

 
 
9.      Termination.  This Subsidiary Guaranty shall terminate on the date on
which all Obligations have been performed, satisfied, paid or discharged in
full.
 
10.    Further Assurances.  The parties hereto agree that, from time to time
upon the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Subsidiary Guaranty.
 
11.    Miscellaneous.
 
(a)           Payment of Fees.  The Subsidiary Guarantors and the Company
jointly and severally agree to pay all costs including all reasonable attorneys’
fees and disbursements incurred by the Secured Party in enforcing this
Subsidiary Guaranty in accordance with its terms.
 
(b)           Modification.  This Subsidiary Guaranty contains the entire
understanding between the parties with respect to the subject matter hereof and
specifically incorporates all prior oral and written agreements relating to the
subject matter hereof.  No portion or provision of this Subsidiary Guaranty may
be changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.
 
(c)           Notice.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 6:30 p.m. (New York City
time) on a Business Day (as defined in the Purchase Agreement), (ii) the
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Subsidiary Guaranty later than 6:30 p.m. (New York City time) on any date and
earlier than 11:59 p.m. (New York City time) on such date, (iii) the Business
Day following the date of mailing, if sent by nationally recognized overnight
courier services, or (iv) upon actual receipt by the party to whom such notice
is required to be given.  The address for such notices and communications shall
be as follows:


If to the Company and the Subsidiary Guarantors:


Map VI Acquisition, Inc.
401 Shippan Avenue
Stamford, CT 06902
Attention:
Facsimile:

 
5

--------------------------------------------------------------------------------

 

With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attention: Richard Friedman, Esq.
Facsimile:


If to Secured Party:


RM Enterprises International Ltd
350 Fifth Avenue, Suite 2204
New York, NY 10118
Attention: Steven Moskowitz
Facsimile:


With a copy to:


Louis A. Brilleman, Esq.
110 Broadway, 11th Floor
New York, NY 10005
Facsimile: 212-943-2300
 
(d)           Invalidity.  If any part of this Subsidiary Guaranty is contrary
to, prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
(e)           Benefit of Agreement.  This Subsidiary Guaranty shall be binding
upon and inure to the parties hereto and their respective successors and
assigns.
 
(f)           Mutual Agreement.  This Subsidiary Guaranty embodies the arm’s
length negotiation and mutual agreement between the parties hereto and shall not
be construed against either party as having been drafted by it.
 
(g)           New York Law to Govern.  This Subsidiary Guaranty shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York without regard to the principals of conflicts of law
thereof.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and Federal courts sitting in the city of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.

 
6

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.


COMPANY
 
MAP VI ACQUISITION, INC.
   
By:
     
SUBSIDIARY GUARANTORS:
 
LIFESTYLE TALKRADIO NETWORK, INC.
 
By:
 
Michael Metter
   
GREENWICH BROADCASTING
CORPORATION
 
By:
 
Michael Metter
   
BTR WEST II, INC.
   
By:
 
Michael Metter
   
WURP EAST, INC.
   
By:
 
Michael Metter
   
BTR COMMUNICATIONS BOSTON II, INC.
   
By:
 
Michael Metter
 
SECURED PARTY:
 
RM ENTERPRISES INTERNATIONAL LTD.
 
By:  
 


 
8

--------------------------------------------------------------------------------

 